Citation Nr: 0840482	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  04-10 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1. Entitlement to service connection for bilateral pes planus 
(flat feet).

2. Entitlement to direct service connection for lumbar spine 
disability.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty with the 
Army from October 1955 to October 1957.  He also served in 
the Coast Guard Reserves and United States Army Reserves.  
The case is before the Board of Veterans' Appeals (Board) on 
remand from the United States Court of Appeals for Veterans 
Claims (Court).  The case was originally before the Board on 
appeal from a March 2003 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision issued in May 2007, the 
Board denied the veteran's claims of direct service 
connection for lumbar spine disability and service connection 
for pes planus.  The veteran appealed that decision to the 
Court.  In July 2008, the Court issued an order that vacated 
the May 2007 Board decision and remanded the matter on appeal 
for readjudication consistent with the instructions outlined 
in the July 2008 Joint Motion by the parties.  

The issue of service connection for bilateral pes planus is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action on his part is required.


FINDING OF FACT

The July 2008 Joint Motion informed the Board that the 
veteran is withdrawing his claim of direct service connection 
for lumbar spine disability; there is no question of fact or 
law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met as to direct service connection for 
lumbar spine disability; the Board has no further 
jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  However, given the veteran's expression of 
intent to withdraw his appeal, further discussion of the 
impact of the VCAA is unnecessary.

B. Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

The July 2008 Joint Motion of the parties states that the 
veteran is no longer pursuing his claim of direct service 
connection for a lumbar spine disability and directs the 
Board to dismiss the claim.  The Joint Motion was endorsed by 
the Court, and is the "law of the case".  Hence, there is 
no allegation of error of fact or law for appellate 
consideration on this direct service connection claim.  
Accordingly, the Board does not have jurisdiction to consider 
an appeal in this matter.


ORDER

The appeal seeking direct service connection for lumbar spine 
disability is dismissed.

REMAND

The Joint Motion alleges that the competent medical evidence 
of record is insufficient to determine whether the veteran's 
bilateral pes planus was aggravated during service and that 
remand for a VA examination is necessary.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  

The record contains medical evidence that the veteran 
currently has bilateral pes planus.  On August 1955 pre-
induction service examination, clinical evaluation of his 
feet was normal, but it was clinically noted that he had 
"pes planus 2nd degree strong to test ND."  As the 
disability was noted on pre-induction examination, the 
analysis of this claim is based on the question of whether 
the preexisting pes planus was aggravated by service.  

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a); see Green v. Derwinski, 1 Vet. App. 
320, 322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

January and February 1956 service treatment records (STRs) 
show the veteran was seen and treated for complaints of 
bilateral strained feet.  A May 1956 record notes that the 
veteran's flat feet were giving him problems.  He was placed 
on a limited duty "2" profile that prohibited him from 
marching.  In November 1956, upon transfer to another post, 
the veteran sought to have his limited duty profile charged 
to the new post.  On transfer to the U.S. Army Reserves, the 
veteran reported a medical history of having a severe case of 
flat feet; on clinical evaluation at the time, his feet were 
normal.  On service separation clinical examination, the 
veteran's feet were normal.  Lay statements from the 
veteran's friends and relatives note that he experienced 
great agony in his feet during service.  As instructed by the 
Court's order endorsing the Joint Motion, a VA examination 
should be scheduled to determine whether the veteran's 
bilateral pes planus was aggravated during service.

Regarding the issue of secondary service connection for a 
lumbar spine disability, the Joint Motion acknowledges that 
the Board does not have jurisdiction over this issue as the 
RO has not adjudicated the claim; however, the Joint Motion 
instructs the Board to ask the VA examiner to opine regarding 
whether the veteran's lumbar spine disability was caused by 
the veteran's pes planus, including during service.  The 
Joint Motion contends that since the lumbar spine disability 
is a condition being claimed as secondary to pes planus, both 
claims should be adjudicated together.  (Jt. Mot. at 4 
(citing to Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) 
(multiple theories constitute the same claim if they 
"pertain to the same benefit for the same disability")).)  
Hence, the below instructions are in express keeping with the 
Court's order endorsing the Joint Motion.

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for the veteran 
to be examined by an appropriate 
specialist to assess bilateral pes planus 
and lumbar spine disability.  The examiner 
must review the veteran's claims file in 
conjunction with the examination.  The 
examiner should explain the rationale for 
all opinions given, specifically 
commenting on the evidence already of 
record.  Based on examination of the 
veteran and review of the claims file, the 
examiner should provide opinions on the 
following questions: 

a) Did the veteran's preexisting pes 
planus permanently increase in severity 
during active service?  Please identify 
the clinical data that support the 
response to this question.
b) If there was a measurable increase in 
severity of the preexisting pes planus 
during the veteran's active service, was 
the permanent increase in severity due to 
the natural progression of the disability?  

c) Is it at least as likely as not (a 50% 
or greater probability) that the veteran's 
lumbar spine disability was either (i) 
caused or (ii) aggravated by (increased in 
severity due to) his bilateral pes planus, 
including during service?

2. The RO should then re-adjudicate the 
claim of service connection for bilateral 
pes planus and initially adjudicate the 
claim of secondary service connection for 
lumbar spine disability.  

If the lumbar spine claim is denied, and 
the veteran files a timely notice of 
disagreement, the RO should issue an 
appropriate statement of the case (SOC) 
and notify the veteran and his attorney 
that the matter will be before the Board 
only if a timely substantive appeal is 
submitted.  

If the bilateral pes planus claim remains 
denied, the RO should issue an appropriate 
supplemental SOC and give the veteran and 
his attorney the opportunity to respond.  

The case should then be returned to the 
Board, if in order, for further review.

The purpose of this remand is to implement the mandates of 
the Court, as expressed in the Joint Motion.  The appellant 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


